Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 08/20/2021.
In accordance with Applicant’s amendment, claims 1, 8, 10, 21, and 27 are amended.   Claims 1-4, 6-8, 10, and 21-32 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 08/20/2021 have been entered.

Response to Amendment
With respect to the §101 rejection, Applicant’s amendments have been entered and considered, however are not sufficient to overcome the §101 rejection of claims 1-4, 6-8, 10, and 21-32.
With respect to the §103 rejection, Applicant’s amendments have been considered and a new reference (Alizadeh-Shabdiz et al. - US 2015/0020195) has been added to the §103 rejection to support the obviousness rejection of amended independent claim 27.

Response to Arguments
Applicant's arguments with respect to the §101 rejection have been considered, but are not persuasive.
receiving observational data packets...,” as recited in each of independent claims 1/21/27, amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application.  See MPEP 2106.05(f).  When further evaluated under Step 2B, the steps for “receiving observational data packets….,” as recited in each of independent claims 1/21/27, represent insignificant extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”)).  Accordingly, although the “receiving” steps recited in claims 1/21/27 are additional elements, they nevertheless fail to transform the claims into patent-eligible subject matter.
Applicant further argues that “receiving observational data packets from a plurality of mobile computing devices associated with a corresponding plurality of users” (in claims 1, 21, and 27) and inclusion of “signal strength data” (in claims 1 and 21) are sufficient to integrate the abstract idea into a practical application (Remarks at pg. 12).  The Examiner respectfully disagrees.
Notably, in the FairWarning and Electric Power Group decisions, the CAFC pointed out that "The mere combination of data sources, however, does not make the claim patent eligible” and that “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes,” and therefore that merely obtaining information from “a plurality of mobile computing devices” does not remove the “receiving” step from the realm of mere data gathering activity or otherwise amount to a practical application.  In addition, the “signal strength data” in the received data packets merely describes the type of data received, but also does not otherwise remove the “receiving” from the realm of mere data gathering activity.  Notably, the claims do not require any step/limitation for monitoring, measuring, observing or otherwise generating any “signal strength data” within the scope of the claims, but instead any such activity is presumably performed outside the scope of the claims, such that the claims merely require receiving such data.  Moreover, the claims are silent regarding “what” or “how” the receiving is actually performed such that, at most, receipt of the data relies on the generic computer nominally recited in the preamble.
Therefore, the step for “receiving observational data packets from a plurality of mobile computing devices associated with a corresponding plurality of users” (in claims 1/21/27) and the inclusion of “signal strength data” within the data packets (in claims 1/21), regardless of the source of the data or type of data, nevertheless encompasses pre-solution data gathering activity, which is not sufficient to amount to a practical application.  MPEP 2106.05(g).
For the reasons provided above, in addition to the reasons set forth below in the updated §101 rejection, the arguments concerning the §101 rejection are not persuasive.

Applicant’s amendments and supporting arguments concerning the §103 rejection of independent claim 27 have been considered, but are not persuasive.
Applicant argues in substance that Tavares does not teach “assigning a degree of influence to the first user, wherein the degree of influence is based on an observed activity of the first user in a time period after the second user took an action” and more specifically suggests that Tavares’ influence score is calculated for a user who influences others, whereas claim 27’s “degree of influence is assigned to the user who is being influenced” (Remarks at pg. 13).
In response, the Examiner first points out that Applicant’s argument relies on an unreasonably narrow interpretation of the teachings of Tavares.  Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1396 (2007).  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." Id. at 418, 82 USPQ2d at 1397.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C.
In this instance, the Examiner maintains that Tavares’ teaching for computing an influence score for a first user with respect to a plurality of accounts of second users (as taught in paragraphs 56-58, 60, 63-74 and Figs. 16-17) cannot be so narrowly read as to ignore the logical an undeniable corollary that the computed influence score is not strictly confined only to the first user, but functions as a two-way measure of influence, i.e., the amount that a first user influences each of the second users as well as the amount that each of the second users are influence by the first user.  For example, paragraph [0074]  of Tavares notes that “The influence score (529) is indicative of a power of the first user (e.g., 511) in influencing the second users (e.g., 513, . . . , 515) in making purchasing decisions,” such that one skilled would reasonably infer also means that the influence score is indicative or a power by which a degree by which each of the second users are influenced by the first user.  Therefore, the Examiner maintains that Tavares teaches the disputed limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-8, 10, and 21-32 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-4, 6-8, 10, and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the computer-implemented methods are directed to a potentially eligible category of subject matter set forth in §101 (i.e., processes), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG the limitations for managing personal behavior or interactions (with respect to two users at a similar location at a similar time), as well as advertising/marketing activities or behaviors (since the claim steps recite activities for building marketing profiles of consumers, see, e.g., pars. [0003] and [0004] of the Specification), and also fall under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind, such as via human observation, evaluation, judgment, or opinion (even if aided with pen and paper).
The limitations reciting the abstract idea, as set forth in independent claim 1, are estimating, using the signal strength data, locations of at least some of the users with respect to the transmitting beacon; identifying, based on one or more of the observational data packets, a user pair comprising a first user and a second user who were observed at a substantially similar location at a substantially similar time; defining two nodes on an influence graph that correspond to the first and second users, respectively, wherein the two nodes are connected by an edge; assigning a confidence level to the edge, wherein the confidence level forms part of the influence graph, wherein the confidence level is based on geolocation samples that are defined by data included in one or more of the observational data packets, wherein the geolocation samples characterize locations of the first and second users, and wherein the confidence level is increased if a threshold proportion of the geolocation samples are within an established distance δd; assigning a degree of influence to the first user, wherein the degree of influence is based on an observed activity of the first user in a time period after the second user took an action; and updating respective user profiles associated with the first and second users based on the influence graph and the degree of influence.
The limitations reciting the abstract idea, as set forth in independent claim 21, are identifying, based on one or more of the observational data packets, a user pair comprising a first user and a second user who were observed at a substantially similar location at a substantially similar time, wherein the signal strength data included in one or more of the observational data packets defines the substantially similar location with respect to a common beacon, and wherein the first and second users are considered to have been observed at the substantially similar location at the substantially similar time when one or more of the observational data packets indicate that they were observed by the common beacon within an established time window δt; defining two nodes on an influence graph that correspond to the first and second users, respectively, wherein the two nodes are connected by an edge; assigning a confidence level to the edge, wherein the confidence level forms part of the influence graph, and wherein the confidence level is based on data included in one or more of the observational data packets; assigning a degree of influence to the first user, wherein the degree of influence is based on an observed activity of the first user in a time period after the second user took an action; and updating respective user profiles associated with the first and second users based on the influence graph and the degree of influence.
The limitations reciting the abstract idea, as set forth in independent claim 27, are identifying, based on one or more of the observational data packets, a user pair comprising a first user and a second user of the plurality of users who were observed at a substantially similar location at a substantially similar time; defining two nodes on an influence graph that correspond to the first and second users, respectively, wherein the two nodes are connected by an edge; assigning a confidence level to the edge, wherein the confidence level forms part of the influence graph, and wherein the confidence level is based on data included in one or more of the observational data packets; assigning a degree of influence to the first user, wherein the degree of influence is based on an observed activity of the first user in a time period after the second user took an action; and updating respective user profiles associated with the first and second users based on the influence graph and the degree of influence.
   With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to: a computer for implementing the methods (nominally recited in the preamble of claims 1/21/27) along with an additional element in the form of a “receiving” step in each of independent claims 1/21/27.  In particular, independent claim 1 recites receiving observational data packets from a plurality of mobile computing devices associated with a corresponding plurality of users, wherein a given observational data packet includes (a) data defining a transmitting beacon, (b) a timestamp that defines a time at which a particular one of the mobile computing devices received a transmission from the transmitting beacon, and (c) signal strength data characterizing communications between the transmitting beacon and one or more of the mobile computing devices, independent claim 21 recites receiving observational data packets from a plurality of mobile computing devices associated with a corresponding plurality of users, wherein the observational data packets define correlated locations and timestamps that correspond to a plurality of offline observations of the plurality of users, and wherein the observational data packets include signal strength data, and independent claim 27 recites receiving observational data packets from a plurality of mobile computing devices associated with a corresponding plurality of users, wherein a given observational data packet includes data identifying (a) a particular beacon that is deployed at a venue, and (b) a timestamp that defines a time at which a particular one of the mobile computing devices received a transmission from the particular beacon.
 With respect to the computer recited in the preamble of claims 1/21/27, this generic recitation of a computer merely encompasses using a general purpose computer to tie the abstract idea to a particular technological environment, similar to adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  Next, the step for “receiving observational data packets...,” as recited in each of independent claims 1/21/27, amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application.  See MPEP 2106.05(f).  Furthermore, the additional element(s) fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are directed to: a computer for implementing the methods (nominally recited in the preamble of claims 1/21/27) along with an additional element in the form of a “receiving” step in each of independent claims 1/21/27.  In particular, independent claim 1 recites receiving observational data packets from a plurality of mobile computing devices associated with a corresponding plurality of users, wherein a given observational data packet includes (a) data defining a transmitting beacon, (b) a timestamp that defines a time at which a particular one of the mobile computing devices received a transmission from the transmitting beacon, and (c) signal strength data characterizing communications between the transmitting beacon and one or more of the mobile computing devices, independent claim 21 recites receiving observational data packets from a plurality of mobile computing devices associated with a corresponding plurality of users, wherein the observational data packets define correlated locations and timestamps that correspond to a plurality of offline observations of the plurality of users, and wherein the observational data packets include signal strength data, and independent claim 27 recites receiving observational data packets from a plurality of mobile computing devices associated with a corresponding plurality of users, wherein a given observational data packet includes data identifying (a) a particular beacon that is deployed at a venue, and (b) a timestamp that defines a time at which a particular one of the mobile computing devices received a transmission from the particular beacon.
 With respect to the computer recited in the preamble of claims 1/21/27, such high level nominal recitation of computer-implementation of the methods merely requires using a general purpose computer to tie the abstract idea to a particular technological environment, similar to merely adding the words “apply it,” which is not sufficient to add significantly more to the abstract idea because this amounts to using a generic computer to implement the claimed invention, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim, similar to adding the words “apply it” to the abstract idea.  Notably, Applicant’s Specification describes generic off-the-shelf computing elements for implementing the claimed invention and suggests that virtually any generic computing device under the sun could be used to implement the invention (See, e.g., Specification at paragraph [0031]:  “This framework includes the previously-discussed consumer analytics portal 100, which may comprise, for example, one or more devices selected from a desktop computer, a laptop computer, a workstation, a tablet computer, a smartphone, a handheld computer, a set-top box, an enterprise class server, or any other such computing device”).  Therefore, these additional elements describe generic computing elements that merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Lastly, equipment configured with GPS-enabled hardware and tracking the equipment via GPS amounts to well-understood, routine, and conventional activity in the art, which does not add significantly more to the abstract idea.
Next, the step for “receiving observational data packets….,” as recited in each of independent claims 1/21/27, are interpreted as additional elements, but amounts to insignificant extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-4, 6-8, 10, 22-26, and 28-32 recite the same abstract idea as recited in the independent claims and have been found to merely recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One).  For example, dependent claims 2/22/28 recite details that refine the abstract idea by describing details about an action observed pursuant to assigning a degree of influence, which all within the scope of the same “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the independent claims.  Dependent claims 3-4, 6-8, 10, 23-26, and 29-32 have been fully considered as well, however have also been found to merely recite details that refine the same abstract idea(s) recited in claims 1/21/27 when evaluated under Step 2A Prong One.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29 are rejected under 35 U.S.C. §103 as unpatentable over Dash et al. (US 2016/0381092, hereinafter “Dash”) in view of LeBeau et al. (US 2016/0165002, hereinafter “LeBeau”) in view of Berner et al. (US 2013/0024464, hereinafter “Berner”) in view of Tavares (US 2014/0337090) in view of Alizadeh-Shabdiz et al. (US 2015/0020195, hereinafter “Alizadeh-Shabdiz”).

Claim 27:  Dash teaches a computer-implemented influence evaluation method (paragraphs 44-50, 57, 58, and Fig. 9:  embodiments are described herein as including logic or a number of components, modules, or mechanisms. Modules may constitute either software modules (e.g., code embodied (1) on a non-transitory machine-readable medium or (2) in a transmission signal) or hardware-implemented modules; one or more processors may be configured by software (e.g., an application or application portion) as a hardware-implemented module that operates to perform certain operations as described herein) comprising:
receiving observational data packets from a plurality of mobile computing devices associated with a corresponding plurality of users, wherein a given observational data packet includes data (paragraphs 21, 25-26, 29-31, and Fig. 4:  e.g., determination module 202 determines that a first member and a second member of an online social networking service physically interacted at an interaction location and at an interaction time; member's activities and behavior may be stored, for example, as indicated in FIG. 1 by the database with reference number; determining that mobile devices associated with the first and second member are located within a predetermined distance of each other (e.g., 1-3 feet) for at least a predetermined time period (e.g., 1 minute). The determination module 202 may determine that mobile devices associated with the first and second member are located near each other using any techniques known to those skilled in the art, including comparing data obtained from a geo-location system of each mobile device);
identifying, based on one or more of the observational data packets, a user pair comprising a first user and a second user of the plurality of users who were observed at a substantially similar location at a substantially similar time (paragraphs 26, 30-33, and Figs. 3-4:  the ephemeral prompt identifies the second member, the interaction time, the interaction location, a link to view a member profile page of the second member, a link to message the second member, and a link to connect to the second member. For example, FIG. 4 illustrates a window 400 including multiple ephemeral prompts 401-403, where each prompt identifies a user that the viewer interacted with, the time and location of their interaction, and a link to connect to and message that user);
defining two nodes on an influence graph that correspond to the first and second users, respectively, wherein the two nodes are connected by an edge (paragraph 19 and Fig. 1:  the various associations and relationships that the members establish with other members, or with other entities and objects, are stored and maintained within the social graph, shown in FIG. 1 with reference number 30).

Dash does not teach:
identifying (a) a particular beacon that is deployed at a venue, and (b) a timestamp that defines a time at which a particular one of the mobile computing devices received a transmission from the particular beacon;
assigning a confidence level to the edge, wherein the confidence level forms part of the influence graph, and wherein the confidence level is based on data included in one or more of the observational data packets;
assigning a degree of influence to the first user, wherein the degree of influence is based on an observed activity of the first user in a time period after the second user took an action; and
updating respective user profiles associated with the first and second users based on the influence graph and the degree of influence.

LeBeau teaches:
identifying (a) a particular beacon that is deployed at a venue, and (b) a timestamp that defines a time at which a particular one of the mobile computing devices received a transmission from the particular beacon (paragraphs 59-61, 112, 114, 119, and Fig. 3:  Beacon 310 may be situated at a designated location within a place (e.g., a business) of a third-party content provider associated with third-party system 170. For example, beacon 310 may be positioned at an entrance of a third-party content provider's store. When a client system 130 comes within a wireless communication range of beacon 310 (i.e., a user associated with client system 130 moves into range of beacon 310), third-party system 170 may send, via beacon 310, a request to associate with client system; session information of the first user and the suggested second users (e.g., client systems 130 of the first user and a particular second user have previously been in a wireless communication session at the same time with the same beacon); As an example and not by way of limitation, the received session information of the first user may indicate that a wireless communication session has been established between the first user's client system 130 and beacon 310; Social-networking system 160 may receive dynamically updated session information for a second user from the same beacon 310 indicating that a wireless communication session has been established between the second user's client system 130 and beacon 310; notification 1020 indicating that the second user (e.g., John) departed from a particular third-party content provider location at a particular time and has now arrived at a new third-party content provider location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dash with LeBeau because the references are analogous since they are each directed to features tracking users’ social connections and interactions, which is within Applicant’s field of endeavor of consumer profile enhancement, and because incorporating LeBeau’s feature for determining that users are at a similar location at a similar time based on observation by a common beacon in a time window, in the manner claimed, would provide the expected benefit of gaining intelligence about users’ social interactions, friends, etc. without the burden on a user of explicitly providing such information; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Dash and LeBeau do not teach:
assigning a confidence level to the edge, wherein the confidence level forms part of the influence graph, and wherein the confidence level is based on data included in one or more of the observational data packets;
assigning a degree of influence to the first user, wherein the degree of influence is based on an observed activity of the first user in a time period after the second user took an action; and
updating respective user profiles associated with the first and second users based on the influence graph and the degree of influence.

Berner teaches:
assigning a confidence level to the edge, wherein the confidence level forms part of the influence graph (paragraph 46: an expertise graph where an edge from user A to user B indicates that user A believes user B to be an expert. There may also be weights on these edges, which for example, might represent the confidence in another user's expertise, or represent how familiar two users are with each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dash/LeBeau with Berner because the references are analogous since they are each directed to features for managing users’ profiles by analyzing their social connections and interactions, which is within Applicant’s field of endeavor of consumer profile enhancement, and because incorporating Berner’s feature for incorporating an assigned confidence level in an influence graph, as claimed, would provide the benefit of an indication of the strength/validity of a user’s influence over one or more other users, and would also serve Dash’s pursuit of determining the likelihood and/or strength of an interaction between users (Dash at paragraph 33); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Dash, LeBeau, and Berner do not teach:
wherein the confidence level is based on data included in one or more of the observational data packets;
assigning a degree of influence to the first user, wherein the degree of influence is based on an observed activity of the first user in a time period after the second user took an action; and
updating respective user profiles associated with the first and second users based on the influence graph and the degree of influence.

Tavares teaches:
assigning a degree of influence to the first user, wherein the degree of influence is based on an observed activity of the first user in a time period after the second user took an action (paragraphs 56-58, 60, 63-74 and Figs. 16-17: e.g., compute an influence score (529)…may be weighted in accordance with the time gap between the influencing activity (525) and the corresponding influenced transaction (527). The longer the time gap, the smaller is the weight; when the posting (505) of User A (511) includes a review of a merchant; transactions in the follower accounts (523) with the merchant within a period of time after the posting (505) can be identified as transactions (527) influenced by the posting; identify one or more first accounts (e.g., 521) of the first user (e.g., 511) and a plurality of second accounts (e.g., 523) of the second users (e.g., 513, . . . , 515); identify in the plurality of second accounts (e.g., 523) influenced transactions (527) influenced by the first user (e.g., 5110 in accordance with a set of predetermined criteria; and compute an influence score (529) of the first user (511) based on the influenced transactions (527). The influence score (529) is indicative of a power of the first user (e.g., 511) in influencing the second users (e.g., 513, . . . , 515) in making purchasing decisions); and
updating respective user profiles associated with the first and second users based on the influence graph and the degree of influence (paragraphs 33-34, 71, 74-75, 221, and Figs. 16-17:   e.g., monitor (537) transactions in accounts (523) of the followers to identify transactions (527) influenced by the user (e.g., 511); compute (539) an influence score (529) of the user (e.g., 511) based on the influenced transactions (527); and provide (541) the influence score (529) of the user (e.g., 511) in a profile of the user (e.g., 511); second users (e.g., 513, . . . , 515) identify the first user (e.g., 511) to follow the first user (e.g., 511) in the social networking site (501). The social networking site (501) may be configured to present influence score (501) of the first user (e.g., 511) in a profile of the first user (e.g., 511); influence sore can be included in the profile of the user in the social networking site to identify the influence power of the user in the social networking site and/or included in a transaction profile of the user to prioritize, customize, incentivize, target offers for the user and/or the friends and/or followers of the user; identifying a user (e.g., 511) and a plurality of followers (e.g., 513, . . . , 515) of the user (e.g., 511) in the social networking site (501)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dash/LeBeau/Berner with Tavares because the references are analogous since they are each directed to features for managing users’ profiles by analyzing their social connections and interactions, which is within Applicant’s field of endeavor of consumer profile enhancement, and because incorporating Tavares’s features for assigning users a degree of influence and updating profiles based thereon, as claimed, would provide the benefit of obtaining intelligence about users in order to identify, generate, adjust, prioritize, and/or personalize advertisements/offers to the customers (Tavares at paragraph 32) or to identify and utilize the influence power of a user to prioritize, customize, incentivize, target offers for the user and/or the friends and/or followers of the user (Tavares at paragraph 33); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Dash, LeBeau, Berner, and Tavares do not teach:
wherein the confidence level is based on data included in one or more of the observational data packets.

Alizadeh-Shabdiz teaches:
wherein the confidence level is based on data included in one or more of the observational data packets (paragraphs 133-135 and 139-142:  e.g., location 1510 of a network address may be calculated by the processing software module 250 from observations of the network address 1520, using the techniques discussed above. The processing software module 250 may now apply one or more statistical techniques to the observations to determine a spatial extent about that estimated location; confidence interval is calculated as a function of the fraction and a total number observations; processing software module 250 may calculate a fixed radius confidence. The estimated location of the network address and a set of observations used to compute the estimated location may be retrieved. A fraction of observations lying within a predetermined distance (i.e. a radius) of the estimated location is determined. A confidence interval about the computed fraction is then calculated as a function of the total number of observations, using techniques similar to those discussed above in other examples).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dash/LeBeau/Berner/Tavares with Alizadeh-Shabdiz because Dash/LeBeau/Berner/Tavares are analogous art since they are each directed to features for managing users’ profiles by analyzing their social connections and interactions, which is within Applicant’s field of endeavor of consumer profile enhancement, whereas Alizadeh-Shabdiz is analogous art because the disclosed features for observing and analyzing distances using gathered data related to network transmissions are reasonably pertinent to the problem with which applicant is concerned, and because modifying Berner’s influence graph such that the edges’ confidence  levels are based on data included in one or more of the observational data packets, as taught by Alizadeh-Shabdiz, would provide the benefit of using observed network based intelligence (e.g., distance information embedded in the network data data) to  the influence graph to aid the pursuit of identifying, generating, adjusting, prioritizing, and/or personalizing advertisements/offers to the customers (Tavares at paragraph 32); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 28:  Dash does not teach the limitation of claim 28.
However, Tavares further teaches wherein the action is selected from a group consisting of purchasing a product, researching a product online, and visiting a retailer that sells a product (paragraphs 56, 58, 60, and 78:   e.g.,  when the posting (505) of User A (511) includes a review of an item (e.g., product or service); and the transactions in the follower accounts (523) to pay for the purchase of the item within a period of time after the posting (505) can be identified as transactions (527) influenced by the posting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Dash/LeBeau/Berner/Tavares/Alizadeh-Shabdiz, Tavares’s feature wherein the action is the purchase of a product, in the manner claimed, in order to identify a user’s influence in causing other users to purchase a product, which would serve the motivation to identify and utilize the influence power of a user to prioritize, customize, incentivize, target offers for the user and/or the friends and/or followers of the user (Tavares at paragraph 33); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim  29:  With respect to claim 29, Dash, in view of LeBeau/Berner/Tavares/Alizadeh-Shabdiz, teaches the influence graph and the degree of influence (as discussed above in the rejection of claim 27), however Dash does not teach sending this information to an analyst associated with the substantially similar location.
However, Tavares further teaches sending the [information] to an analyst associated with the substantially similar location (paragraph 140 and Fig. 4: centralized data warehouse (149) provides centralized management but allows decentralized execution. For example, a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data, to provide follow-up analyses of customer contributions, to develop propensity models for increased conversion of marketing campaigns, to develop segmentation models for marketing, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Tavares to modify the combination of Dash/LeBeau/Berner/Tavares/Alizadeh-Shabdiz such that the influence graph and degree of influence is sent to an analyst associated with a location, in the manner claimed, in order to provide third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., access to the centralized data warehouse (149) to analyze customer and shopper data, to provide follow-up analyses of customer contributions, to develop propensity models for increased conversion of marketing campaigns, to develop segmentation models for marketing, etc. (Tavares at paragraph 140); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 30-32 are rejected under 35 U.S.C. §103 as unpatentable over Dash et al. (US 2016/0381092, hereinafter “Dash”) in view of LeBeau et al. (US 2016/0165002, hereinafter “LeBeau”) in view of Berner et al. (US 2013/0024464, hereinafter “Berner”) in view of Tavares (US 2014/0337090) in view of Alizadeh-Shabdiz et al. (US 2015/0020195, hereinafter “Alizadeh-Shabdiz”), as applied to claim 27 above, and further in view of Admitted Prior Art.

Claim 30:  Dash, in view of LeBeau/Berner/Tavares/Alizadeh-Shabdiz, teaches the limitations of claim 27 as set forth above, but does not teach wherein the confidence level is based on an observation that the first and second users used a shared payment method at the substantially similar location. 
However, as per Admitted Prior Art, a confidence level based on an observation that the first and second users used a shared payment method at the substantially similar location was old and well known in the art at the time of applicant’s invention.  For example, observing two individuals together in a restaurant being given a single bill, and submitting payment via a shared payment method (e.g., a credit card presented by the pair of individuals) corresponds to a high level of confidence for the users being at the same location at the same time, and also strongly suggests an interaction or relationship between those two individuals.  Such an observation is reasonably taken as a matter of common sense.
Accordingly, it would have been obvious to modify the combined teachings of Dash/LeBeau/Berner/Tavares/Alizadeh-Shabdiz such that a confidence level is based on an observation that the first and second users used a shared payment method at the substantially similar location would serve the motivation to identify an association or relationship of two individuals based on logical inference associated with the sharing of time/space by two or more persons and a shared payment at the same location; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., shared payment among two persons at a substantially similar location corresponds to high confidence as to influence among the users).

Claim 31:  Dash, in view of LeBeau/Berner/Tavares/Alizadeh-Shabdiz, teaches the limitations of claim 27 as set forth above, but does not teach wherein the confidence level is based on an observation that the first and second users used a shared payment method at the substantially similar location; and the action is making a purchase using the shared payment method. 
However, as per Admitted Prior Art, a confidence level based on an observation that the first and second users used a shared payment method at the substantially similar location and the action is making a purchase using the shared payment method was old and well known in the art at the time of applicant’s invention.  For example, observing two individuals together in a restaurant being given a single bill, and submitting payment via a shared payment method (e.g., a credit card presented by the pair of individuals) corresponds to a high level of confidence for the users being at the same location at the same time, and also strongly suggests an interaction or relationship between those two individuals.  Such an observation is reasonably taken as a matter of common sense.
Accordingly, it would have been obvious to modify the combined teachings of Dash/LeBeau/Berner/Tavares/Alizadeh-Shabdiz such that a confidence level based on an observation that the first and second users used a shared payment method at the substantially similar location and the action is making a purchase using the shared payment method would serve the motivation to identify an association or relationship of two individuals based on logical inference associated with the sharing of time/space by two or more persons and a shared payment at the same location; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., shared payment among two persons at a substantially similar location corresponds to high confidence as to influence among the users).

Claim 32:  Dash, in view of LeBeau/Berner/Tavares/Alizadeh-Shabdiz, teaches the limitations of claim 27 as set forth above and also teaches observational data packets (as discussed above in the rejection of claim 27), but does not teach wherein the first and second users are considered to have been observed at the substantially similar location at the substantially similar time when the observational data … further indicate that they were observed entering a venue within an established time window delta.t.sub.in of each other, and exiting the venue within an established time window delta.t.sub.out of each other.
However, as per Admitted Prior Art, wherein the first and second users are considered to have been observed at the substantially similar location at the substantially similar time when the observational data … further indicate that they were observed entering a venue within an established time window delta.t.sub.in of each other, and exiting the venue within an established time window delta.t.sub.out of each other was old and well known in the art at the time of applicant’s invention.  For example, observing two individuals walking into a retail store together (e.g., a parent and child) at the same time and observing those same two individuals walking out together is reasonably understood as an indication that those individuals were at the retail store at a substantially similar time/location.  Such an observation is reasonably taken as a matter of common sense.
Accordingly, it would have been obvious to modify the combined teachings of Dash/LeBeau/Berner/Tavares/Alizadeh-Shabdiz, such that wherein the first and second users are considered to have been observed at the substantially similar location at the substantially similar time when the observational data packets further indicate that they were observed entering a venue within an established time window delta.t.sub.in of each other, and exiting the venue within an established time window delta.t.sub.out of each other, as claimed, would serve the motivation to identify an association or relationship of two individuals based on logical inference associated with the sharing of time/space by two or more persons entering/exiting a venue; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable over the prior art
Claims 1-4, 6-8, 10, and 21-26  are allowable over the prior art.  In particular, the prior does not teach wherein the confidence level is based on geolocation samples that are defined by data included in one or more of the observational packets, wherein the geolocation samples characterize locations of the first and second users; and wherein the confidence level is increased if a threshold proportion of the geolocation samples are within an established distance delta.d (as recited in independent claim 1), and wherein the signal strength data included in one or more of the observational data packets defines the substantially similar location with respect to the common beacon, and wherein the first and second users are considered to have been observed at the substantially similar location at the substantially similar time when one or more of the observational data packets indicate that they were observed by the common beacon within an established time window delta.t (as recited in independent claim 21).  Accordingly, claims 1-4, 6-8, 10, and 21-26 are allowable over the prior art.  These claims are not allowed, however, because they stand rejected under 35 USC  §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (US 2008/0004950): discloses a feature for inferring interests of a user based on a social connection of a good friend, enabling one user’s profile/preferences to be transferred to another user (at least paragraph 60).
Firat et al. (US 2016/0191447):  discloses a feature for defining two nodes on an influence graph that correspond to the first and second users, respectively, wherein the two nodes are connected by an edge (paragraphs 10, 46-48, and Fig. 4:  e.g., the influence data 12 can be structured as an influence graph 36 in which each person represents a node and the nodes are directionally connected according to influence. An exemplary portion of an influence graph 36 which is centered around a target person 38a is illustrated in FIG. 4. As shown, the target person 38a influences three other people 38e, 38f, and 38g).
Akutagawa et al. (US 2015/0248651): discloses social networking event planning features, including determining common interests among users based on, e.g., social networking information, reviews, or the like (at least paragraph 31).
Bates et al. (US 2009/0076894): discloses evaluating keywords of instant messages to identify common interests of people represented as avatars (at least claims 3, 11, and 19).
Malleshaiah et al. (US 2011/0173198): discloses incrementing a score associated with the particular profile attribute by an amount corresponding to the proximity score (paragraphs 18, 74-75, 106, and Figs. 4-6:  e.g., Weighted scores may be determined for each of the plurality of interests [i.e., particular profile attributes]; the determination of interest indices may include weighted factors such as distance [i.e., proximity score]… In this manner, the interest indices may incorporate, and thereby reflect additional criteria between users; interest_index_between_two_users = … +k3(distance measure)).
Chin, Alvin et al. Connecting People through Physical Proximity and Physical Resources at a Conference.  ACM TRANSACTIONS ON INTELLIGENT SYSTEMS AND TECHNOLOGY. 4.3 ASSOC COMPUTING MACHINERY. (Jun 2013): discloses integration of offline activities with captured online connections using positioning technology and physical proximity.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
09/11/2021